Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 23, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145868 & (22)(23)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  In re:                                                                                                               Justices
                                                                     SC: 145868
  MALACHI ERIC BOYNTON                                               COA: 310889
                                                                     Genesee CC: 10-127144-DL

  _________________________________________/

         On order of the Court, the Attorney General’s motions to intervene and for
  immediate consideration are GRANTED. The application for leave to appeal the August
  6, 2012 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1),
  in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 23, 2013                        _________________________________________
           s0522                                                                Clerk